Nicole Edwards, CSR
Deputy Court Reporter
PO Box 2141
Round Rock, Texas 78680
(512) 914-2613
                                                    October 5, 2015
               l
Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
P. O. Box 12547
Austin, Texas 78711


Re:    Trial Court Cause No. D-1-GN-13-004070
       Diana V. Wade vs. David's Landscaping

Dear Mr. Kyle:

There was no Reporter’s Record taken in the hearing before the 201st District Court on
September 3, 2015 in the above-referenced matter.

Please contact me if you have any further questions at nedwards.csr@gmail.com.


                                            Warmest regards,

                                             Nicole Edwards